Citation Nr: 9914196	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the right lower leg.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent evaluation for 
the residuals of a fracture of the right lower leg.  

In a September 1996 rating decision, the RO assigned a 30 
percent disability evaluation to the veteran's service-
connected residuals of a fracture of the right lower leg.  As 
the 30 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a fracture 
of the right lower leg are productive of ankylosis, fusion, a 
loss of motion and marked degenerative arthritis of the right 
ankle and a healed fracture of the right tibula and fibula 
requiring the use of a walker and a cane.


CONCLUSION OF LAW

The criteria for a schedular rating of 40 percent for 
residuals of a fracture of the right lower leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5262 and 5270 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Applicable laws and Regulations

As an initial matter, the Board finds that the veteran's 
claim for an evaluation in excess of 30 percent for the 
service-connected residuals of a fracture of the right lower 
leg is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the report 
of the VA examinations, conducted in August and November 1996 
and in August 1998, the Board finds that the report of these 
examinations, and the other evidence of record, collectively 
allow for proper review of the veteran's claim and that no 
useful purpose would be served by remanding the veteran's 
claim for further development.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4 (1997).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has currently assigned a 30 percent disability 
evaluation to the service connected residuals of a fracture 
of the right lower leg pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998) as the most closely analogous 
disability.  Under that code, a 30 percent rating is 
contemplated where there is a malunion of the tibia and 
fibula with a marked knee or ankle disability. A 40 percent 
rating is warranted for nonunion of the tibia and fibula with 
loose motion, requiring a brace. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The RO has also considered an increased evaluation for the 
veteran's service connected residuals of a fracture of the 
right leg under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Under that code, a disability rating of 30 percent is 
contemplated in cases of ankylosis of the ankle in a position 
of plantar flexion between 30 degrees and 40 degrees, or 
dorsiflexion between 0 (zero) degrees and 10 degrees.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (1998).  A normal range of motion for the ankle by 
VA standards is from 0 degrees to 20 degrees in dorsiflexion, 
and from 0 degrees to 45 degrees in plantar flexion.  See 38 
C.F.R. § 4.71, Plate II, Dorsiflexion and Plantar Flexion of 
the Ankle (1998).

Finally, as there is X-ray evidence of degenerative arthritis 
of the right ankle, 38 C.F.R. 4.71a, Diagnostic Code 5003 is 
for application.  Under this code section, degenerative 
arthritis established by X- ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  

Specifically, the General Counsel held that where the medical 
evidence shows that a veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997). 
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). With these considerations in mind, the Board 
will address the merits of the claim at issue.

II.  Factual Background

Service medical records reflect that in October 1958 the 
veteran fell over a heater in his barracks in Germany and 
sustained a fracture to the mid-shaft of the right tibia and 
a fracture of the junction of the proximal and middle thirds 
of the right fibula, both were without artery or nerve 
involvement.  Subsequently, the veteran received treatment at 
the dispensary, X-rays were performed and a splint was 
applied.  The veteran was then transferred to Nuremberg, 
Germany, where X-rays revealed an extensively comminuted long 
spiral fracture of the tibia and mid-shaft.  There was also a 
fracture of the fibula at the junction of the proximal and 
middle third.  The veteran was placed in balanced traction.  
In late October 1958, the veteran underwent an open reduction 
of the fractured tibia and a collision plate and screws were 
used for internal fixation.  An autogenous graft was taken 
from the right iliac crest and packed at the fracture site.  
The veteran was then transferred to the Zone of Interior for 
further convalescence and disposition.  

Recent VA medical records, dating from December 1995 to May 
1996, pertinently reflect that in December 1995, the veteran 
was admitted to a VA hospital after his "leg" buckled on 
ambulation.  It was noted that the veteran had a previous 
history of a status-post right tibial shaft fracture which 
had been treated with an open reduction and internal fixation 
with a long, eight hole initialization plate.  

On examination of the right lower extremity during 
hospitalization in December 1995, there was moderate edema of 
the distal lower extremity with partial 3x5 centimeters of 
erythema anteriorally.  His disc compartments were soft, and 
his sensation was intact to light touch.  His extensor 
function was 5/54, and his capillary refill was brisk.  X-
rays of the right lower extremity revealed a healed mid-shaft 
tibia fracture, with a long, eight-hole plate and a spiral 
fracture of the tibia at the metaphyseal diaphyseal junction, 
which extended to the distal most of the two skewers of the 
previous fixation device, with a possibility of five 
millimeters of shortening, a comminuted transverse fibular 
fracture at the same level, and a transverse fibular neck 
fracture more proximally.  The veteran's initial splitting 
attempt resulted in an unacceptable alignment with 
approximately 15 degrees of valvus alignment throughout the 
tibia fracture.  He was then converted to a long length 
posterior splint and was re-reduced with a near anatomic 
reduction.  The veteran was then admitted to the orthopedic 
service for observation and physical therapy, and it was 
noted that he was to be converted to a long leg cast when 
there was a decrease in the relevant swelling.  At discharge, 
the veteran was diagnosed as having status-post fracture of 
the right tibia and fibula.

A May 1996 VA orthopedic examination report reflects that the 
veteran's claims file was made available to the examiner 
prior to the examination.  The examiner reported that in 
1958, the veteran sustained a closed fracture of the right 
tibia, which was treated with a plate and screws, but with no 
reduction, fixation or bone grafting.  The veteran then wore 
a cast and a brace for a year and the fracture healed.  It 
was noted that over the years, the veteran's "leg" did 
well, and the plate and screws were never removed.  It was 
noted that in 1993 and in 1994, the veteran sustained an 
injury to his ankle, which was treated with casting and 
cellulitis.  The examiner indicated that in December of that 
year, the veteran sustained an additional spiral fracture of 
the distal tip of the fibula on the right side which was 
treated with a closed reduction and a cast (which had since 
been removed).  The examiner noted that during the 
examination in May 1996, the veteran ambulated with the use 
of a walker.  The veteran exhibited some swelling and 
stiffness in the right leg, which was reported to have been a 
result of the cast.  In reviewing the veteran's claims file, 
the examiner related that X-rays, conducted in the 1960's, 
revealed that the proximal fibula tip fracture had healed and 
that the plate and screws were still in place.  In reviewing 
the reports from the December 1995 VA hospitalization, the 
examiner indicated that when the cast was applied, the 
fracture was spiral in nature, extended up into the lower two 
screw holes of the plate of the old injury and was considered 
a stress fracture.  

During the May 1996 examination, the veteran ambulated with a 
walker and a limp on the right side.  He had some cast 
disease in that there was some swelling and stiffness in the 
ankle for the previous three weeks.  The veteran also had 
some tenderness, soreness and pain to palpation in the area 
of the cast, but the tibia appeared to be well-aligned. X-
rays of the right tibia and fibula revealed old healed 
fractures of the tibia and fibula with a long metallic plate 
and fixation screws in the tibia, bony projections in the 
anterior middle third of the leg apparently anterior to the 
tibia and marked degenerative arthritis of the right ankle.  
The veteran was diagnosed as having a new fracture of the 
right tip of the fibula and status-post old fracture with 
internal fixation of the right tip of the fibula.  In 
conclusion, the examiner indicated that in reviewing the 
record and the most recent X-rays, there was no question that 
the veteran had sustained a new fracture and that the old 
fracture had solidly healed.  However, the examiner indicated 
that the veteran might have had a stress fracture which 
extended up to the distal end of the plate and that the 
screws were never removed, which might have caused the 
veteran to have been predisposed to the new fracture.  
Consequently, the examiner felt that the new fracture was 
related to the old injury.  

An August 1996 VA Orthopedic report reflects that the veteran 
used a walker to ambulate, was partial weight bearing and had 
stiffness and loss of motion in the right ankle.  The veteran 
had pain in the right ankle when he walked and ambulated and 
pain with attempted motion.  It was noted that the veteran 
still had swelling and some deformity in the distal tibula 
and fibula and ankle.  On examination, the veteran ambulated 
with a limp and used a walker to get around.  There was some 
swelling and deformity in the foot and ankle.  There was no 
active motion in the ankle at all and he could not move it 
passively.  With regards to the right ankle, the veteran had 
a total of five degrees of motion and no inversion or 
eversion could be ascertained.  The examiner did not believe 
that the veteran was neurovascularly intact.  There were some 
residuals of the old tibia/fibula fracture.  No muscle 
anteriorly was noted.  The veteran was diagnosed as having 
residuals of a fracture of the right tibia and fibula with a 
loss of motion of the right ankle.  

A November 1996 VA orthopedic examination report reflects 
that the veteran used a walker and a short leg orthosis in 
order to ambulate.  The veteran reported that since he had 
had his orthosis, he hoped to eventually use a cane.  It was 
noted that the veteran had limited use of the right leg and 
was unable to engage in any extensive standing, walking, 
climbing, squatting or crawling.  The veteran's right leg was 
reported to have been affected by changes in the weather.  
During the examination, the veteran used a walker and he was 
unable to toe or heel walk on the right side.  There was alot 
redness and swelling anteriorly in the area of the scar from 
a previous surgery.  The veteran had some edema around the 
tibia as well.  His ankle was sore, stiff and neutral with no 
range of motion.  The veteran appeared to have good sensation 
to the dorsum and plantar surface to the foot with good 
motion of the knee.  There was no other evidence of any 
swelling, deformity or active infection.  X-rays of the right 
tibia and fibula were essentially unchanged when compared to 
previous X-rays and revealed old fractures of the right tibia 
with bolts, a long plate involving tibia fracture sites and 
degenerative arthritis of the ankle.  There was no evidence 
of any new pathology.  The veteran was diagnosed as having 
residual post-operative fracture of the right tibia and 
fibula with loss of motion of the right ankle.  

VA medical records, dating from September 1996 to January 
1997, received by the RO in March 1997, pertinently reflect 
that the veteran had a 1/3 leg discrepancy, minimal subtalar 
motion, palpable dorsalis pedis pulse and limited 
dorsiflexion and plantar flexion in the right ankle.  X-rays 
of the right ankle revealed a callous formation in the distal 
tibia and fibula and the ankle mortise was noted to have been 
intact.

During a March 1997 hearing at the RO in Cleveland, Ohio, the 
veteran testified that he had received treatment at the Wade 
Park VA Medical Center for his right leg.  He reported that 
he used a walker and a cane in order to ambulate.  The 
veteran indicated that he wore a brace which extended above 
his right knee.  He testified that the bulk of his problems 
with his right leg were in his tibia, fibula and ankle.

An August 1998 VA orthopedic examination report reflects that 
the examiner reviewed the veteran's claims file and prior 
medical history with respect to his right lower leg and 
ankle.  The examiner indicated that the veteran used a short 
leg brace and walker in order to ambulate, but that he could 
have also used a cart or a wheelchair to get around.  It was 
noted that the veteran was 63 and unemployed.  It was noted 
that normal daily activities which required any standing, 
walking or climbing were hard for the veteran and that he had 
limited endurance.  The veteran reported that he had pain, 
weakness, stiffness, "falling gait way," limited endurance 
and a weak feeling in his right leg.  

During the August 1998 examination, the veteran ambulated 
with a walker, had a limp, and wore a brace on his right 
side.  The veteran had tenderness and some soreness to his 
right distal tibiofibular, but the fracture appeared to have 
been healed and well aligned.  The veteran had pain and 
tenderness in the ankle and it was stiff.  The examiner noted 
that at neutral, the ankle showed no motion and that the 
veteran appeared to have been neurovascularly intact.  An X-
ray of the right tibia and fibula revealed old fractures 
involving the mid-shaft and the distal third of the right 
tibia and fibula.  The fracture involving the right tibia was 
noted to have been maintained by a metallic plate and screw.  
The veteran was diagnosed as having residual postoperative 
fracture of the right tibiofibular and degenerative arthritis 
of the right ankle with ankylosis.  

In an addendum to the August 1998 VA examination, dated in 
October 1998, the VA examiner indicated that the veteran's 
right ankle was ankylosed (i.e. fused) and that it exhibited 
no range of motion.  

III.  Analysis

The veteran contends that his service-connected residuals of 
a fracture of the right leg are more severely disabling that 
the current 30 percent evaluation reflects as a result of 
such symptoms as limited use of the right leg, loss of motion 
and pain in the right ankle, and an inability to engage in 
any physical activities.  In this case, the Board notes that 
the veteran's disability may be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint or joints involved (DC 5200 etc.):  

Diagnostic Code 5262 provides for a rating of 40 percent for 
impairment of the tibia and fibula, nonunion, with loose 
motion, requiring a brace. A 30 percent rating is assigned 
under this diagnostic code for marked knee or ankle 
disability, and lesser ratings are assigned for less 
disability.  A 40 percent rating under that code is not 
warranted since there is no showing of nonunion.  

As noted previously, a 30 percent evaluation under Diagnostic 
Code 5270 contemplates ankle ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  In this case, during VA examinations, conducted 
in November 1996 and August 1998, the veteran had no range of 
motion in his right ankle.  Indeed, in an addendum to the 
August 1998 VA examination, dated in October 1998, the VA 
examiner indicated that the veteran's right ankle was 
ankylosed and fused with no range of motion having been 
demonstrated.  Therefore, as the service-connected residuals 
of fractures of the the right leg include clinical findings 
of ankylosis and fusion of the right ankle with no range of 
motion, the Board finds that the service connected residuals 
of a fracture of the right leg warrant a 40 percent rating in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In 
reaching such conclusion, the Board also observes that a 
separate rating for limitation of motion pursuant to 
Diagnostic Code 5003 may not be assigned as Diagnostic Code 
5270 is based on limitation of motion of the right ankle.  
See VAOPGCPREC 23-97 (July 1, 1997).  

The U. S. Court of Veterans' Appeals has held that under 38 
C.F.R. §§ 4.40 and 4.45 (1997), an increased evaluation may 
be assigned on the basis of functional loss due to a 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  However, the veteran 
is already in receipt of the maximum rating for ankylosis of 
the right ankle; there is no medical evidence to suggest that 
any of his right lower leg and ankle symptoms result in 
ankylosis of the knee in flexion between 20 and 45 degrees 
(the veteran was found to have good motion in his knee during 
the November 1996 VA examination), extension of the right leg 
limited to 45 degrees, or shortening of the lower extremity 
three and one-half to four inches, such as to warrant a 
higher evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260 or 5275 (1998).

The Board would point that, in reaching its decision in this 
case, only the pertinent provisions of the VA's Schedule for 
Rating Disabilities have been considered. Consideration as to 
this matter also has been given the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant.  See generally Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board 
finds that those sections do not provide a basis upon which 
to assign a higher disability evaluation for the service- 
connected residuals of a fracture of the left great toe.

Finally, the Board points out that the above determination is 
based only upon schedular criteria.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to consider an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In the instant case, however, there 
has been no clinical showing that the service-connected 
disability under consideration has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent evaluation for residuals of a fracture of the 
right leg is granted, subject to controlling regulations 
governing the payment of monetary benefits.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

